DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 57-58, 60-62, 65, 67-68 and 70 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Landry et al. (US 2013/0013067).
	Regarding claim 57, Landry et al. disclose a method for connecting an external distractor system for distracting the knee joint of a patient, wherein the distractor system is connected between the tibia and the femur of said patient, comprising the steps of: providing a first (21, figure 3) and a second (121, figure 3) external distractor, wherein each external distractor comprises a first connection device (69) for connecting the distractor to the tibia with a bone pin (37, figures 1-3); a second connection device (57) for connecting the distractor to the femur with a bone pin (35, figures 1-3); a distraction device (23) having an adjustable length for adjusting the distance between the first and the second connection device along an adjustment axis (¶55-56, ¶59, ¶69, see figure below), and; an interconnecting system (45) extending between the first and second connection devices, wherein the interconnecting system is movable between a unlocked position (¶50, when 63 is not tightened), wherein the connection devices are movable with respect to each other (¶50), and a locked position (¶50, when 63 is tightened), wherein the mutual positions of the connection devices are fixed (¶50, figures 1-3); connecting the first and the second external distractors between the tibia and the femur at opposite sides of the knee joint, seen on the coronal plane, by connecting the respective first connection devices to the tibia with at least one bone pin respectively and connecting the respective second connection devices to the femur with at least one bone pin respectively (¶58, figure 3).
 	Regarding claim 58, Landry et al. disclose the first and second external distractors are arranged substantially on the coronal plane on either side of the knee (figure 3).
	Regarding claim 60, Landry et al. disclose providing the interconnecting system in the unlocked position (¶50); aligning at least one of the connection devices along a predetermined axis with respect to a bone part (figures 1-3, ¶50); and moving the interconnecting system to the locked position for fixing the mutual positions of the connection devices after alignment (¶50).
 	Regarding claim 61, Landry et al. disclose the step of aligning comprises aligning the longitudinal axis of a bone to be substantially parallel to the adjustment axis of the distraction device (¶9-10).
	Regarding claim 62, Landry et al. disclose the step of aligning comprises aligning the adjustment axis of the distraction device to be substantially parallel to the longitudinal axis of the tibia in the coronal plane and the sagittal plane substantially perpendicular to the tibial plateau (¶9-10, figure 1-3).
 	Regarding claim 65, Landry et al. disclose the femur is connected to its connection device prior to connecting the tibia to its connection device (¶61).

 	Regarding claim 67, Landry et al. disclose a method for connecting an external distractor between the tibia and the femur of a patient, wherein the external distractor comprises a first connection device (69) for connecting the distractor to the tibia with a bone pin (37, figures 1-3); a second connection device (57) for connecting the distractor to the femur with a bone pin (35, figures 1-3); an interconnecting system (45) extending between the first and second connection devices (figures 1-3), wherein the interconnecting system is movable between a unlocked position (¶50, when 63 is not tightened), wherein the connection devices are movable with respect to each other, and a locked position (¶50, when 63 is tightened), wherein the mutual positions of the connection devices are fixed, a distraction device (23) having an adjustable length for adjusting the distance between the first and the second connection devices along an adjustment axis (¶55-56, ¶59, ¶69, see figure below), wherein the method comprises the steps of connecting the first connection device to the tibia with at least one bone pin (¶61, figures 1-3); connecting the second connection device to the femur with at least one bone pin (¶61, figures 1-3), providing the interconnecting system in the unlocked position (¶50, when 63 is not tightened);  aligning the adjustment axis of the distraction device to be substantially parallel to a longitudinal axis of a bone (figures 1-3); and moving the interconnecting system to the locked position for fixing the mutual positions of the connection devices after alignment (¶50, when 63 is tightened). 	Regarding claim 68, Landry et al. disclose the step of aligning comprises aligning the adjustment axis of the distraction device in the connection device to be substantially parallel to the longitudinal axis of the tibia in the coronal plane and the sagittal plane substantially perpendicular to the tibial plateau (figures 1-3).
	Regarding claim 70, Landry et al. discloses the femur is connected to its connection device prior to connecting the tibia to its connection device (¶61).

    PNG
    media_image1.png
    555
    443
    media_image1.png
    Greyscale




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 59, 63, 66 and 71-74 are rejected under 35 U.S.C. 103 as being unpatentable over Landry et al. (US 2013/0013067).
 	Regarding claim 59, Landry et al. disclose the claimed invention except for the express teaching of at least one of the connection devices is provided with two openings for receiving two substantially parallel bone pins, wherein at least one of the steps of connecting a connection device to the respective bone part comprises connecting the connection device with two substantially parallel bone pins.
 	Rather, Landry et al. teaches that the connection devices may comprise “other numbers and types of anchors can also be used”, see ¶61.
 	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have constructed at least one of the connections devices to have two openings for receiving two substantially parallel bone pins as Landry et al. teach that other numbers of anchors can be used, therefore the use of two would be permissible in an instance where more than one substantially parallel bone pin is needed.

 	Regarding claim 63, Landry et al. disclose the claimed invention except for the express teaching of each of the connection devices of at least one distractor is provided with two openings for receiving the two bone pins, wherein the step of aligning comprises aligning the connection devices of the at least one distractor such that the openings in the connection device are arranged along axes substantially parallel to the longitudinal axes of the respective bones and such that the two bone pins extend substantially perpendicularly to the longitudinal axes of the respective bones.
 	Rather, Landry et al. teaches that the connection devices may comprise “other numbers and types of anchors can also be used”, see ¶61.
 	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have constructed at least one of the connections devices to have two openings for receiving two substantially parallel bone pins as Landry et al. teach that other numbers of anchors can be used, therefore the use of two would be permissible in an instance where more than one substantially parallel bone pin is needed.  The resultant device would yield alignment of the connections devices of the at least one distractor such that the openings in the connection device are arranged along axes substantially parallel to the longitudinal axes of the respective bones and such that the two bone pins extend substantially perpendicularly to the longitudinal axes of the respective bones.

 	Regarding claim 66, Landry et al. discloses the step of aligning the connection devices further comprises aligning the adjustment axis and/or the pivot points of ball joints, connecting the interconnecting system to the first and second connection devices, substantially on the coronal plane (figures 1-3). 	However, Landry et al. fail to expressly teach or discloses orienting the openings of the connection devices to be connected to the femur in a posterior position; and/or orienting the openings of the connection devices to be connected to the tibia in anterior position.
 	Rather, Landry et al. disclose orienting the openings of the connection devices to be connected to the femur in an anterior position (figure 2); and orienting the openings of the connection devices to be connected to the tibia in a posterior position (figure 2).
 	It would have been obvious to one of ordinary skill in the art at the time of filing to have reversed the orientation of the openings of the connection devices in the femur and tibia to be in a posterior and anterior position, respectively instead of the reverse as Applicant has not stated that the specific positions provide an advantage over the prior art and are one of a plurality of positions in which the connection devices can be placed on the tibia and femur in opposite positions.

 	Regarding claim 71, Landry et al. disclose the claimed invention except for the express teaching of at least one of the connection devices is provided with two openings for receiving two substantially parallel bone pins, wherein at least one of the steps of connecting a connection device to the respective bone part comprises connecting the connection device with two substantially parallel bone pins.
 	Rather, Landry et al. teaches that the connection devices may comprise “other numbers and types of anchors can also be used”, see ¶61.
 	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have constructed at least one of the connections devices to have two openings for receiving two substantially parallel bone pins as Landry et al. teach that other numbers of anchors can be used, therefore the use of two would be permissible in an instance where more than one substantially parallel bone pin is needed.
	Regarding claim 72, Landry et al. disclose the step of aligning comprises aligning the connection device such that the openings in the connection device are arranged along an axis substantially parallel to the longitudinal axis of the respective bone part (figures 1-3).

 	Regarding claim 73, Landry et al. disclose the claimed invention except for the express teaching of each of the connection devices of at least one distractor is provided with two openings for receiving the two bone pins, wherein the step of aligning comprises aligning the connection devices of the at least one distractor such that the openings in the connection device are arranged along axes substantially parallel to the longitudinal axes of the respective bones and such that the two bone pins extend substantially perpendicularly to the longitudinal axes of the respective bones.
 	Rather, Landry et al. teaches that the connection devices may comprise “other numbers and types of anchors can also be used”, see ¶61.
 	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have constructed at least one of the connections devices to have two openings for receiving two substantially parallel bone pins as Landry et al. teach that other numbers of anchors can be used, therefore the use of two would be permissible in an instance where more than one substantially parallel bone pin is needed.  The resultant device would yield alignment of the connections devices of the at least one distractor such that the openings in the connection device are arranged along axes substantially parallel to the longitudinal axes of the respective bones and such that the two bone pins extend substantially perpendicularly to the longitudinal axes of the respective bones

 	Regarding claim 74, Landry et al. discloses the step of aligning the connection devices further comprises aligning the adjustment axis and/or the pivot points of ball joints, connecting the interconnecting system to the first and second connection devices, substantially on the coronal plane (figures 1-3). 	However, Landry et al. fail to expressly teach or discloses orienting the openings of the connection devices to be connected to the femur in a posterior position; and/or orienting the openings of the connection devices to be connected to the tibia in anterior position.
 	Rather, Landry et al. disclose orienting the openings of the connection devices to be connected to the femur in an anterior position (figure 2); and orienting the openings of the connection devices to be connected to the tibia in a posterior position (figure 2).
 	It would have been obvious to one of ordinary skill in the art at the time of filing to have reversed the orientation of the openings of the connection devices in the femur and tibia to be in a posterior and anterior position, respectively instead of the reverse as Applicant has not stated that the specific positions provide an advantage over the prior art and are one of a plurality of positions in which the connection devices can be placed on the tibia and femur in opposite positions.


Allowable Subject Matter
Claims 64 and 69 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW JAMES LAWSON whose telephone number is (571)270-7375. The examiner can normally be reached Mon - Fri 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-3836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J LAWSON/Primary Examiner, Art Unit 3775